IV-/5"
                                          ELECTRONIC RECORD


COA #       10-14-00058-CR                                            OFFENSE:     Evading Arrest


STYLE:      Leroy Calhoun, Jr. v. The State of Texas                  COUNTY:      Brazos


TRIAL COURT:               272nd District Court                                                          MOTION
TRIAL COURTS:              12-03318-CRF-272                             FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Travis B. Bryan III                     DATE:
DISPOSITION:        AFFIRMED                                           JUDGE:




DATE:         February 12, 2015

JUSTICE:      Davis                      PC                 S   YES

PUBLISH:                                 DNP:         YES


CLK RECORD:           3/10/2014                                 SUPP CLK RECORD:
RPT RECORD:           5/7/2014                                  SUPP RPT RECORD:
STATE BR:             7/10/2014                                 SUPP BR:
APP BR:               6/11/2014                                 PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                        CCA#                MI-/5
   APPJELLAMT^                      Petition                                Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                        DATE:

                                                                           JUDGE:

DATE: (MIm/mS                                                               SIGNED:.                      PC:

JUDGE:
           Pm&M.      \ u0V-~                                              PUBLISH:                      DNP:




                      MOTION FOR REHEARING IN                              MOTION FOR STAY OF MANDATE IS:

CCA IS:.                     ON                                                                     ON

JUDGE:                                                                     JUDGE: